DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are not found persuasive with respect to the previous rejection(s).  The newly amended claim language appears to introduce exclusionary language which fails to be supported by the originally filed disclosure.  In addition, the examiner notes that although the prior art of Gavriely employs respiratory cycle data to further narrow the heart sound correlation, correlation still occurs between the EKG signal and heart sound data – using a density plot and temporal analysis to correlate timing of heart sounds with different EKG sequences.  Further analysis or correlation is described on pages 12 and 13 which do not involve respiratory data.  Any new grounds of rejection below are necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 1 and 19, the newly amended claim language reciting “performing an unsupervised machine learning process on only the acoustic features, to correlate the acoustic features to a disease stage…” , in combination with the other elements of the claim language, fail to be supported by the originally filed disclosure.  Specifically, the disclosure as originally filed fails to describe or support the step of performing machine learning process on “only the acoustic features”.  Rather, machine learning is described as comprising at least one of a plurality of processes, none of which are limited to “only the acoustic features” as claimed. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining.")
Claims 2-18 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Claim 20 is rejected under the same rationale as being dependent upon claim 19 and its limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavriely (WO 2004/035137).
Regarding claim 1, Gavriely discloses a system for processing at least one heart sound signal, the system comprising: a phonocardiogram recording device configured to record a phonocardiogram (e.g. Pg 9, ll 6-13); a processor in operable communication with the phonocardiogram recording device; a display configured to display results of the processing of the at least one heart sound signal; and a machine-readable medium in operable communication with the processor and the phonocardiogram recording device (e.g. Pg 16, ll 8-16), the machine-readable medium having instructions stored thereon that, when executed by the processor, perform the following steps: measuring, using the phonocardiogram recording device, the at least one heart sound signal to give the phonocardiogram; segmenting the at least one heart sound signal into a plurality of segments (e.g. Pg 9, ll 16); extracting acoustic features from the plurality of segments (e.g. Pgs 7-8, ll 22-18); and performing an unsupervised machine learning process on only the acoustic features, to correlate the acoustic features to a disease stage, in order  to group the at least one heart sound according to the disease stage (e.g. Pgs 3-4, 20-12 – where the disease stages are well known and set forth; Pg 10; Pages 10-14 – which discuss a machine learning process involving a correlation of heart sound features with temporally measured heart sounds – which falls under what the present disclosure describes as unsupervised machine learning; and Page 15 discusses the disease stage determined by machine learning based on the correlated data).
Regarding claim 2, Gavriely discloses the processor, the machine-readable medium, and the display being integrated into the phonocardiogram recording device, and the phonocardiogram recording device being wearable by a subject (e.g. Pg 16, ll 8-16).
Regarding claim 3, Gavriely discloses the segmenting of the at least one heart sound signal comprising: selecting a region of interest (ROI) from the phonocardiogram; calculating, by the processor, a sum of squares error between envelopes of the ROI and remaining sound signals recorded in the phonocardiogram; and selecting a location of a cardiac cycle present in the at least one heart sound signal (e.g. Pg 9; Pgs 19-20, ll 7-7; etc.).
Regarding claims 4-5, Gavriely discloses extracting of acoustic features comprising at least one of: measuring temporal and spectral features of the plurality of segments in real time (e.g. Pg 9 – ll 14-22).
Regarding claim 6, Gavriely discloses extracting of acoustic features comprising measuring frequencies of the plurality of segments and calculating a dominant frequency of the plurality of segments using at least Short-Time Fourier Transform (e.g. Pg 10, ll 15-21).
Regarding claims 7-8, Gavriely discloses calculating of a dominant frequency of the plurality of segments comprising using Short-Time Fourier Transform (e.g. Pg 10, ll 15-21).
Regarding claim 9, Gavriely discloses extracting of acoustic features comprising: measuring temporal and spectral features of the plurality of segments in real time (e.g. Pg 9 – ll 14-22); measuring frequencies of the plurality of segments and calculating a dominant frequency of the plurality of segments using at least one of Fast Fourier Transform and Short- Time Fourier Transform (e.g. Pg 10, ll 15-21); and measuring a power spectral density of the plurality of segments (e.g. Pg 10, ll 15-21).
Regarding claim 10, Gavriely discloses extracting of acoustic features comprising: measuring a power spectral density of the plurality of segments; and measuring an amplitude and a shape of the power spectral density of the plurality of segments (e.g. Pgs 7-8, ll 22-18).
Regarding claim 11, Gavriely measures a power spectral density of the plurality of segments (Pgs 9-10) and measures the amplitude and shape of the power spectral density of the segments (Pgs 7-8, ll 22-18).
Regarding claim 12, Gavriely discloses a treatment system comprising at least one reservoir and an administration device configured to administer at least one compound from the at least one reservoir to a subject when the area under the curve is below or above a predetermined value (e.g. Page 17-18, ll 17-14, etc. - where the heart sound is inherently grouped according to the disease stage and an anti-remodling therapy or pacing/stimulation therapy is administered).
Regarding claim 17, Gavriely discloses the instructions when executed further performing the following step: recommending administration to a subject, from which the at least one heart sound signal is measured, an anti-remodeling therapy if at least one acoustic feature of the at least one heart sound signal deviates from a respective predetermined acoustic feature value (e.g. Page 17-18, ll 17-14, etc. - where the heart sound is inherently grouped according to the disease stage and an anti-remodling therapy or pacing/stimulation therapy is administered).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gavriely (WO 2004/035137) in view of Longoria et al. (US 2014/0364945). Gavriely fails to expressly disclose detecting and classifying heart valve remodeling, based on the acoustic features of the at least one heart sound.  In the same field of endeavor, Longoria discloses the detection and classification of the heart valve remodeling based on heart sounds (e.g. [19-23], [106-110]). It would have been an obvious design choice to incorporate the analysis as taught by Longoria in order to yield the predictable results of providing an effective heart analysis.
Claims 13-14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gavriely (WO 2004/035137), in view of Tran (US 2008/0001735).  Gavriely fails to expressly disclose identifying eigenvalues of the at least one heart signal using eigenvectors determined by principal component analysis of an entire heart sound database.  In the same field of endeavor, Tran discusses the use of a k-means clustering algorithm (e.g. 281, 385, etc.) in order to establish the proper criteria in synchronizing and analyzing results.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate k-means clustering algorithm and eigenvector analysis as taught by Tran into the device of Gavriely, in order to yield the predictable results of providing an updated and more statistically relevant analysis.

Allowable Subject Matter
Claims 18 and 20 appear to avoid the prior art of record, but remain rejected under §§112, as indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792